Citation Nr: 1437640	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

The case comes to the Board of Veterans' Appeals (Board) on appeal form a March 2008 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Board denied entitlement to an initial compensable rating for bilateral hearing loss.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 order, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the November 2012 Board decision that denied entitlement to an initial compensable rating for bilateral hearing loss be vacated and remanded back to the Board for further action.  The Board's November 2012 decision also denied service connection for a kidney disorder, diagnosed as IgM nephropathy.  However, that issue was not comtemplated by the JMR, and is not presently before the Board.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2012, the Board denied the claim for a compensable rating for bilateral hearing loss.  Pursuant to the August 2013 Court Order, further action is necessary before appellate review may proceed on this claim.

In previously denying the Veteran's claim, the Board relied, in part, on a January 2012 audiological examination.  A review of this examination report shows that the examiner indicated the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.  However, the examiner did not provide an explanation for this finding.  Furthermore, the examiner noted that she was to "[a]sk the Veteran to describe...the effects of [his] disability (i.e. the current complaint of hearing loss on occupational functioning and daily activities)," however, the examination report is absent as to any such discussion.

In August 2011, the Veteran testified at a Board hearing and indicated that his hearing had worsened.  The Veteran reported that he sometimes needed to rely upon lip reading when communicating with people and further described that "sometimes [his] wife is always telling [him] to cut the TV down and the radio down and stuff like that."

As noted by the joint motion to remand, the above examination is inadequate.  Specifically, the examiner failed to consider the functional effects of the Veteran's hearing loss.  VA hearing examination reports must include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, an addendum to the January 2012 VA examination should be prepared that is complete and in compliance with the Joint Motion for Remand and the Court's directive in Martinak v. Nicholson, supra, inasmuch as it must fully describe the functional effects caused by the hearing disability.

Accordingly, the case is REMANDED for the following action:

1.  The VA audiologist who performed the January 2012 VA examination, or a suitable substitute, should be asked to review the claims folder.  

The VA audiologist must fully describe the functional effects of the Veteran's service-connected hearing loss disability.  Such a description could include, but is not limited to, indications by the Veteran that his hearing has worsened, that he sometimes needs to rely upon lip reading when communicating with people, and his wife's requests to turn down the volume on the TV and radio.  In this regard, the examiner should note whether any functional limitations are unusual or unexpected with respect to the Veteran's particular hearing loss disability.

The examiner should describe the functional effects of the Veteran's hearing loss disability on his daily activities and in an occupational setting.  The examiner should opine as to the degree of occupational impairment caused by the service-connected hearing loss disability.  The rationale for any opinions expressed must also be provided.  A new examination should be avoided and should only be conducted if the examiner finds it necessary.

2.  Then, the AOJ should readjudicate the claim on the merits.  If the benefit sought is not granted, the appellant should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



